
	

113 HR 4894 IH: United States Commission on an Open Society with Security Act of 2014
U.S. House of Representatives
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4894
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2014
			Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish the United States Commission on an Open Society with Security.
	
	
		1.Short titleThis Act may be cited as the United States Commission on an Open Society with Security Act of 2014.
		2.FindingsCongress finds that—
			(1)an open society which affords free access to public facilities and spaces and which protects the
			 right to engage in open discussion is an essential premise of American
			 governmental institutions and democratic values;
			(2)the United States is currently facing a challenge to the safety and security of the public, public
			 employees, and public facilities and spaces that is unique in the history
			 of this Nation;
			(3)to meet this challenge without eroding or harming any of the basic tenets of the Republic and of
			 our democracy, this Nation needs to assemble the best thinking available;
			 and
			(4)a commission of experts from a broad base of disciplines and backgrounds is necessary to examine
			 all the factors that should be considered in securing public safety from
			 terrorist attacks while maintaining the highest level of free and open
			 access to the public.
			3.Establishment of Commission
			(a)EstablishmentThere is established a commission to be known as the United States Commission on an Open Society with Security (in this Act referred to as the Commission).
			(b)CompositionThe Commission shall be composed of 21 members appointed in accordance with subsection (d)(1) from
			 among individuals representing such fields or groups as the following:
			 architecture, technology, civil libertarians, humanists, members of the
			 Armed Forces, Federal Government employees, city planners, business
			 leaders, lawyers, artists, public building security, engineers,
			 philosophers, historians, sociologists, and psychologists. The President
			 shall designate one of those members to be the Chairperson of the
			 Commission.
			(c)Terms; quorum; meetings; vacanciesMembers shall be appointed for the life of the Commission. Nine members of the Commission shall
			 constitute a quorum, but a lesser number may hold hearings. After its
			 initial meeting, the Commission shall meet at the call of the Chairperson
			 of the Commission or a majority of its members. Any vacancy in the
			 Commission shall not affect its powers and shall be filled in the same
			 manner as the original appointment.
			(d)Appointments; initial meeting
				(1)AppointmentsAppointments to the Commission shall be made as follows:
					(A)9 members appointed by the President.
					(B)3 members appointed by the Speaker of the House of Representatives.
					(C)3 members appointed by the Minority Leader of the House of Representatives.
					(D)3 members appointed by the Majority Leader of the Senate.
					(E)3 members appointed by the Minority Leader of the Senate.
					(2)Initial meetingIf, after 90 days following the date of enactment of this Act, 9 or more members of the Commission
			 have been appointed, the members who have been appointed may meet, and the
			 Chairperson shall have the authority to begin the operations of the
			 Commission, including the hiring of staff.
				4.Functions of Commission
			(a)In generalThe Commission shall study and make findings and recommendations relating to the question of how
			 the Government of the United States may provide, in a balanced manner, for
			 both security in and public access to Federal buildings and other Federal
			 property and sites.
			(b)Matters To be examinedIn carrying out this Act, the Commission shall specifically examine matters that relate to the
			 security of, and open access to, public facilities and spaces, including—
				(1)Federal, other governmental, and private security practices and proposals, building design, public
			 space management, counterterrorism needs, and refurbishment of existing
			 Federal facilities;
				(2)the effect of access to public facilities and spaces on—
					(A)maintenance of security and safety;
					(B)free speech, the right to petition the Government, and other constitutional rights and civil
			 liberties;
					(C)economies of affected jurisdictions or parts thereof;
					(D)physical changes and architectural aesthetics of affected areas;
					(E)traffic and congestion; and
					(F)job performance of employees within the affected facilities;
					(3)current and potential uses of technology to augment or replace traditional modes of security;
				(4)practices of and comparisons with other entities and nations; and
				(5)current and potential analytical methods of assessing the risks posed by the various forms of
			 terrorism, balanced against the specific needs and values of open access.
				(c)Coordination of activitiesThe Commission shall take appropriate measures to avoid unnecessary duplication of efforts
			 previously or currently being undertaken by any other person or entity.
			5.Powers of Commission
			(a)In generalThe Commission or, on the authorization of the Commission, any member or agent of the Commission
			 may hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Commission considers
			 appropriate to carry out this Act.
			(b)Obtaining official informationThe Commission may secure directly from any department, agency, or other entity of the United
			 States information necessary to enable it to carry out this Act. Upon
			 request of the Chairperson of the Commission, the head of such
			 governmental entity shall furnish, to the extent authorized by law, such
			 information to the Commission.
			(c)Security
				(1)Security clearancesThe members and staff of the Commission shall hold, as a condition of appointment to or employment
			 with the Commission, appropriate security clearances for access to the
			 classified briefing, records, and materials to be reviewed by the
			 Commission or its staff and shall follow the guidance and practices on
			 security under applicable Executive orders and agency directives.
				(2)Conditions to granting accessThe head of an agency shall require, as a condition of granting access to a member of the
			 Commission or a member of the staff of the Commission to classified
			 records or materials of the agency under this Act, require the member to—
					(A)execute an agreement regarding the security of such records or materials that is approved by the
			 head of the agency; and
					(B)hold an appropriate security clearance granted or recognized under the standard procedures and
			 eligibility criteria of the agency, including any special access approval
			 required for access to such records or materials.
					(3)Restriction on useThe members of the Commission and the members of the staff of the Commission may not use any
			 information acquired in the course of their official activities on the
			 Commission for nonofficial purposes.
				(4)Need to knowFor purposes of any law or regulation governing access to classified information that pertains to
			 the national security of the United States and to facilitate the advisory
			 functions of the Commission under this Act, a member of the Commission or
			 a member of the staff of the Commission seeking access to a record or
			 material under this Act shall be deemed for purposes of this subsection to
			 have a need to know the contents of the record or material.
				(5)Rule of constructionA reference in this subsection to the staff of the Commission includes individuals described in sections 6(d) and 6(e).
				(d)MailsThe Commission may use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the United States.
			(e)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.
			(f)Administrative support servicesThe Administrator of General Services shall provide to the Commission, on a reimbursable basis,
			 such administrative support services as the Commission may request.
			6.Personnel matters
			(a)Compensation of membersMembers of the Commission shall not be compensated by reason of their service on the Commission.
			(b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.
			(c)StaffSubject to such rules as the Commission may prescribe, the Chairperson of the Commission, without
			 regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of such title
			 (relating to classification and General Schedule pay rates), may appoint
			 and fix the pay of a staff director and such other personnel as may be
			 necessary to enable the Commission to carry out its functions; except that
			 no rate of pay fixed under this subsection may exceed the maximum rate of
			 basic pay payable for GS–15 of the General Schedule.
			(d)Staff of Federal agenciesUpon request of the Chairperson of the Commission, the head of any department or agency of the
			 United States may detail, on a nonreimbursable basis, any of the personnel
			 of that department or agency to the Commission to assist it in carrying
			 out its functions under this Act.
			(e)Experts and consultantsWith the approval of the Commission, the Chairperson of the Commission may procure temporary and
			 intermittent services under section 3109(b) of title 5, United States
			 Code, at rates for individuals not to exceed the daily equivalent of the
			 maximum rate of basic pay payable for GS–15 of the General Schedule.
			7.Report
			(a)Submission to the PresidentThe Commission shall transmit its final report to the President not later than 2 years after the
			 initial meeting of the Commission. Such report shall contain a detailed
			 statement of the findings and conclusions of the Commission, together with
			 its recommendations for such legislative, administrative, or other action
			 as the Commission considers appropriate.
			(b)Submission to the CongressNot later than 6 months after receiving the final report of the Commission under subsection (a),
			 the President shall transmit such report to Congress, together with any
			 comments or recommendations (including any proposed legislation) which the
			 President considers appropriate.
			8.Termination of CommissionThe Commission shall terminate on the 90th day after the date on which the Commission is required
			 to submit its final report under section 7(a).
		9.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act—
			(1)$5,000,000 for fiscal year 2015; and
			(2)$5,000,000 for fiscal year 2016.
			
